 



Exhibit 10.1
FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER
     This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”),
dated as of January 13, 2006, by and among Lodge Holdings Inc., a Delaware
corporation (“Parent”), Lodge Acquisition I Inc., a Delaware corporation and a
wholly owned subsidiary of Parent (“Company MergerCo”), Lodge Acquisition II
Inc., a Delaware corporation and a wholly owned subsidiary of Company MergerCo
(“Properties MergerCo”), La Quinta Corporation, a Delaware corporation (the
“Company”), and La Quinta Properties, Inc., a Delaware corporation (“Properties”
and together with the Company, the “La Quinta Entities”). Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Merger Agreement.
     WHEREAS, Parent, Company MergerCo, Properties MergerCo, the Company and
Properties have previously entered into that certain Agreement and Plan of
Merger, dated as of November 9, 2005 (the “Merger Agreement”); and
     WHEREAS, the parties desire to amend Exhibit C to the Merger Agreement
pursuant to Section 9.3 thereof as set forth herein.
     NOW, THEREFORE, the parties agree as follows:
     1. Amendment of Exhibit C. The form of Amended and Restated Certificate of
Incorporation of La Quinta Properties, Inc. attached to the Merger Agreement as
Exhibit C is hereby amended and restated by deleting it in its entirety and
substituting as a new Exhibit C to the Merger Agreement the form of Amended and
Restated Certificate of Incorporation of La Quinta Properties, Inc. attached
hereto as Annex A.
     2. Terms and Conditions. Except as specifically modified herein, all other
terms and conditions of the Merger Agreement shall remain in full force and
effect.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Company MergerCo, Properties MergerCo, the
Company and Properties have caused this Amendment to be executed as of the date
first written above by their respective officers thereunto duly authorized.

           
LODGE HOLDINGS INC.
      By:   /s/ Kenneth A. Caplan       Name:   Kenneth A. Caplan       
Title:   Managing Director and Vice President     

            LODGE ACQUISITION I INC.
      By:   /s/ Kenneth A. Caplan        Name:   Kenneth A. Caplan       
Title:   Managing Director and Vice President     

            LODGE ACQUISITION II INC.
      By:   /s/ Kenneth A. Caplan        Name:   Kenneth A. Caplan       
Title:   Managing Director and Vice President     

            LA QUINTA CORPORATION
      By:   /s/ Francis W. Cash         Name:   Francis W. Cash        Title:  
Chairman and Chief Executive Officer     

            LA QUINTA PROPERTIES, INC.
      By:   /s/ Francis W. Cash         Name:   Francis W. Cash        Title:  
Chairman and Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



Annex A
Form of
AMENDED AND RESTATED CERTIFICATE OF INCORPORATION
OF
La Quinta Properties, Inc.
          (Capitalized terms used but not defined herein have the meanings set
forth in Appendix I.)
ARTICLE I
NAME
The name of the corporation is La Quinta Properties, Inc. (the “Corporation”).
ARTICLE II
REGISTERED OFFICE
          The registered office of the Corporation shall be located at 160
Greentree Street, Suite 101, Dover, Kent County, Delaware, and the registered
agent shall be National Registered Agents, Inc., who is a resident of the State
of Delaware, and whose business address is the same as the address of the
initial registered office.
ARTICLE III
PURPOSE
          The purpose of the Corporation is to engage in any lawful act or
activity for which corporations may be organized under the General Corporation
Law of the State of Delaware.
ARTICLE IV
CAPITAL STOCK
          SECTION 4.1   Number of Shares. The total number of shares of capital
stock (“Shares”) which the Corporation shall have authority to issue is
1,500,000, of which (a) 500,000 shares of the par value $0.01 per share are to
be a class designated Common Stock (the “Common Stock”) and (b) 1,000,000 shares
are to be designated Preferred Stock, par value $.10 per share (the “Preferred
Stock”), of which (X) 805,000 shares are hereby designated 9% Series A
Cumulative Redeemable Preferred Stock (the “Series A Preferred Stock”) and
(Y) 195,000 shares are to be undesignated preferred stock, par value $.10 per
share (the “Undesignated Preferred Stock”). The Corporation may issue fractional
shares.



--------------------------------------------------------------------------------



 



2

          SECTION 4.2   Undesignated Preferred Stock. The shares of Preferred
Stock may be issued from time to time in one or more series. The Board of
Directors, or any duly authorized committee thereof, is hereby authorized to fix
or authorize the dividend rights, dividend rate, conversion rights, voting
rights and terms of redemption (including sinking fund provisions), the
redemption price or prices, and the liquidation preferences of any wholly
unissued series of Preferred Stock and the number of shares constituting any
such series or the designation thereof, or all or any of them and such other
rights specified by the Board of Directors and not prohibited by law.
          SECTION 4.3   9% Series A Cumulative Redeemable Preferred Stock.
     (a) Ranking. In respect of rights to the payment of dividends and the
distribution of assets in the event of any liquidation, dissolution or winding
up of the Corporation, the Series A Preferred Stock shall rank (i) senior to the
Common Stock and senior to any other class or series of capital stock of the
Corporation other than capital stock referred to in clauses (ii) and (iii) of
this sentence, (ii) on a parity with any class or series of capital stock of the
Corporation the terms of which specifically provide that such class or series of
capital stock ranks on a parity with the Series A Preferred Stock in respect of
rights to the payment of dividends and the distribution of assets in the event
of any liquidation, dissolution or winding up of the Corporation, and
(iii) junior to any class or series of capital stock of the Corporation the
terms of which specifically provide that such class or series of capital stock
ranks senior to the Series A Preferred Stock in respect of rights to the payment
of dividends and the distribution of assets in the event of any liquidation,
dissolution or winding up of the Corporation. The term “capital stock” does not
include convertible debt securities.
     (b) Dividends.
          (i) Subject to the preferential rights of the holders of any class or
series of capital stock of the Corporation ranking prior to the Series A
Preferred Stock as to dividends, the holders of the then outstanding shares of
Series A Preferred Stock shall be entitled to receive, when, as and if declared
by the Board of Directors of the Corporation or any duly authorized committee
thereof (for purposes of this Section 4.3, collectively, the “Board of Directors
of the Corporation”) , out of funds legally available for the payment of
dividends, cumulative cash dividends at the rate of 9% per annum of the $250.00
per share liquidation preference of the Series A Preferred Stock (equivalent to
an annual rate of $22.50 per share). Such dividends shall accrue daily, shall
accrue and the cumulative from June 17, 1998 (the “Original Issue Date”) and
shall be payable quarterly in arrears in cash on March 31, June 30, September 30
and December 31 (each, a “Dividend Payment Date”) of each year, commencing
September 30, 1998; provided that if any Dividend Payment Date is not a Business
Day, then the dividend which would otherwise have been payable on such Dividend
Payment Date may be paid on the next succeeding Business Day with the same force
and effect as if paid on such Dividend Payment Date and no interest or
additional dividends or other sum shall accrue on the amount so payable for the
period from and after such Dividend Payment Date to such next succeeding
Business Date. The period from and including the Original Issue Date to but
excluding the first Dividend Payment Date, and each subsequent period from and
including a Dividend Payment Date to but excluding the next succeeding Dividend
Payment Date, is hereinafter called a “Dividend Period”. Dividends shall be
payable to holders of record as they appear in the stock transfer books of the



--------------------------------------------------------------------------------



 



3

Corporation at the close of business on the applicable record date (each, a
“Record Date”), which shall be the 15th day of the calendar month in which the
applicable Dividend Payment Date falls or such other date designated by the
Board of Directors of the Corporation for the payment of dividends that is not
more than thirty (30) nor less than ten (10) days prior to such Dividend Payment
Date. The amount of any dividend payable for any Dividend Period, or portion
thereof, shall be computed on the basis of a 360-day year consisting of twelve
30-day months, it being understood that the amount of the dividend payable per
share of Series A Preferred Stock for each full Dividend Period shall be
computed by dividing the annual dividend rate of $22.50 per share by four (it
being further understood that the dividend payable on September 30, 1998 shall
be for more than a full Dividend Period). The dividends payable on any Dividend
Payment Date or any other date shall include dividends accrued to but excluding
such Dividend Payment Date or other date, as the case may be.
          All references herein to “accrued and unpaid” dividends on the
Series A Preferred Stock (and all references of like import) shall include,
unless otherwise expressly stated or the context otherwise requires, accumulated
dividends, if any, on the Series A Preferred Stock; and all references herein to
“accrued and unpaid” dividends on any other class or series of capital stock of
the Corporation shall include, if (and only if) such class or series of capital
stock provides for cumulative dividends and unless otherwise expressly stated or
the context otherwise requires, accumulated dividends, if any, thereon.
          (ii) If any shares of Series A Preferred Stock are outstanding, no
full dividends will be declared or paid or set apart for payment on any capital
stock of the Corporation of any other class or series ranking, as to dividends,
on a parity with or junior to the Series A Preferred Stock for any period unless
full cumulative dividends have been or contemporaneously are declared and paid
or declared and a sum sufficient for the payment thereof set apart for such
payment on the Series A Preferred Stock for all past Dividend Periods
(including, without limitation, any Dividend Period terminating on the date upon
which the dividends on such other capital stock are declared or paid or set
apart for payment, as the case may be). When dividends are not paid in full (or
a sum sufficient for such full payment is not set apart therefor) upon the
Series A Preferred Stock and the shares of any other class or series of capital
stock of the Corporation ranking on a parity as to dividends with the Series A
Preferred Stock, all dividends declared upon the Series A Preferred Stock and
any other class or series of capital stock of the Corporation ranking on a
parity as to dividends with the Series A Preferred Stock shall be declared pro
rata so that the amount of dividends declared per share of Series A Preferred
Stock and such other class or series of capital stock of the Corporation shall
in all cases bear to each other the same ratio that accrued and unpaid dividends
per share on the shares of Series A Preferred Stock and such other class or
series of capital stock of the Corporation bear to each other.
          Except as provided in the immediately preceding paragraph, unless full
cumulative dividends on the Series A Preferred Stock have been or
contemporaneously are declared and paid or declared and a sum sufficient for the
payment thereof set apart for such payment on the Series A Preferred Stock for
all past Dividend Periods (including, without limitation, any Dividend Period
terminating on the applicable Subject (as defined below)), (A) no dividends
(other than in shares of, or options, warrants or rights to subscribe for or
purchase shares of, Common Stock or any other class or series of capital stock
of the Corporation ranking



--------------------------------------------------------------------------------



 



4

junior to the Series A Preferred Stock as to dividends and as to the
distribution of assets upon liquidation, dissolution and winding up of the
Corporation) shall be declared or paid or set apart for payment or other
distribution declared or made upon the Common Stock of the Corporation or any
other class or series of capital stock of the Corporation ranking junior to or
on a parity with the Series A Preferred Stock as to dividends or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Corporation, nor shall any shares of Common Stock of the Corporation or shares
of any other class or series of capital stock of the Corporation ranking junior
to or on a parity with the Series A Preferred Stock as to dividends or as to the
distribution of assets upon liquidation, dissolution or winding up of the
Corporation be redeemed, purchased or otherwise acquired for any consideration
(or any monies paid to or made available for a sinking fund for the redemption
of any such shares of junior or parity stock) by the Corporation (except by
conversion into or exchange for shares of any other class or series of capital
stock of the Corporation ranking junior to the Series A Preferred Stock as to
dividends and as to the distribution of assets upon liquidation, dissolution and
winding up of the Corporation. As used in this paragraph, the term “Subject
Date” means any date on which any dividends shall be declared or paid or set
apart for payment or other distribution declared or made upon the Common Stock
of the Corporation or any other class or series of capital stock of the
Corporation ranking junior to on a parity with the Series A Preferred Stock as
to dividends or as to the distribution of assets upon liquidation, dissolution
or winding up of the Corporation or on which any shares of Common Stock of the
Corporation or any shares of any other class or series of capital stock of the
Corporation ranking junior to or on a parity with the Series A Preferred Stock
as to dividends or as to the distribution of assets upon liquidation,
dissolution or winding up of the Corporation shall be redeemed, purchased or
otherwise acquired for any consideration (or any moneys paid to or made
available for a sinking fund for the redemption of any such shares of junior or
parity stock) by the Corporation.
          (iii) No dividends on the Series A Preferred Stock shall be declared
by the Board of Directors of the Corporation or paid or set apart for payment by
the Corporation at such times as any agreement of the Corporation, including any
agreement relating to its indebtedness, prohibits such declaration, payment or
setting apart for payment or provides that such declaration, payment or setting
apart for payment would constitute a breach thereof or a default thereunder, or
if such declaration or payment shall be restricted or prohibited by law.
          Anything in this Section 4.3 of this Amended and Restated Certificate
of Incorporation to the contrary notwithstanding, dividends on the Series A
Preferred Stock will accrue and be cumulative from the Original Issue Date
whether or not the Corporation has earnings, whether or not there are funds
legally available for the payment of such dividends and whether or not such
dividends are declared.
          (iv) No interest, or sum of money in lieu of interest, shall be
payable in respect of any dividend or payments on the Series A Preferred Stock
which may be in arrears, and holders of the Series A Preferred Stock will not be
entitled to any dividends (within the meaning of the Code), whether payable in
cash, securities or other property, in excess of the full cumulative dividends
described herein.
          (v) Any dividend payment made on the Series A Preferred Stock shall
first be credited against the earliest accrued but unpaid dividend due with
respect to such shares.



--------------------------------------------------------------------------------



 



5

          (vi) If, for any taxable year, the Corporation elects to designate as
“capital gain dividends” (as defined in Section 857 of the Code), any portion
(the “Capital Gains Amount”) of the dividends (within the meaning of the Code)
paid or made available for the year to holders of all classes and series of the
Corporation’s capital stock (the “Total Dividends”), then the portion of the
Capital Gains Amount that shall be allocable to the holders of the Series A
Preferred Stock shall be an amount equal to (A) the total Capital Gains Amount
multiplied by (B) a fraction (1) the numerator of which is equal to the total
dividends (within the meaning of the Code), paid or made available to the
holders of the Series A Preferred Stock for that year and (2) the denominator of
which is the Total Dividends for that year.
     (c) Liquidation Preference.
          (i) Upon any voluntary or involuntary liquidation, dissolution or
winding up of the Corporation, then, before any distribution or payment shall be
made to the holders of any Common Stock of the Corporation or shares of any
other class or series of capital stock of the Corporation ranking junior to the
Series A Preferred Stock with respect to the distribution of assets upon
liquidation, dissolution or winding up of the Corporation, but subject to the
preferential rights of the holders of shares of any class or series of capital
stock of the Corporation ranking prior to the Series A Preferred Stock with
respect to such distribution of assets upon liquidation, dissolution or winding
up, the holders of the shares of Series A Preferred Stock then outstanding shall
be entitled to receive and be paid out of the assets of the Corporation legally
available for distribution to it stockholders liquidating distributions in cash
or property at its fair market value as determined by the Board of Directors of
the Corporation in the amount of $250.00 per share, plus an amount equal to all
accrued and unpaid dividends thereon to the date of payment.
          (ii) After payment to the holders of the Series A Preferred Stock of
the full amount of the liquidating distributions (including accrued and unpaid
dividends) to which they are entitled, the holders of Series A Preferred Stock,
as such, shall have no right or claim to any of the remaining assets of the
Corporation.
          (iii) If, upon any voluntary or involuntary liquidation, dissolution
or winding up of the Corporation, the assets of the Corporation legally
available therefor are insufficient to pay the full amount of liquidating
distributions on all outstanding shares of Series A Preferred Stock and the full
amount of the liquidating distributions payable on all outstanding shares of any
other classes or series of capital stock of the Corporation ranking on a parity
with the Series A Preferred Stock with respect to the distribution of assets
upon liquidation, dissolution or winding up of the Corporation, then the holders
of the Series A Preferred Stock and all such other classes or series of capital
stock will share ratably in any such distribution of assets in proportion to the
full liquidating distributions (including, if applicable, accrued and unpaid
dividends) to which they would otherwise respectively be entitled.
          (iv) If liquidating distributions shall have been made in full to all
holders of Series A Preferred Stock, the remaining assets of the Corporation
shall be distributed among the holders of any other classes or series of capital
stock of the Corporation ranking junior to the Series A Preferred Stock as to
the distribution of assets upon liquidation, dissolution or winding up,
according to their respective rights and preferences.



--------------------------------------------------------------------------------



 



6

          (v) For purposes of this Section 4.3(c), neither the consolidation or
merger of the Corporation with or into any other corporation, trust or other
entity, nor the sale, lease or conveyance of all or substantially all of the
property or business of the Corporation, shall be deemed to constitute a
liquidation, dissolution or winding up of the Corporation.
     (d) Redemption.
          (i) The Series A Preferred Stock is not redeemable prior to June 17,
2003.
          (ii) On and after June 17, 2003, the Corporation may, at its option,
upon not less than thirty (30) nor more than sixty (60) days’ prior written
notice to the holders of record of the Series A Preferred Stock, redeem the
Series A Preferred Stock, in whole or from time to time in part, for a cash
redemption price equal to $250.00 per share, together with (except as provided
in Section 4.3(e)(vi) below) all accrued and unpaid dividends to the date fixed
for redemption (the “Redemption Price”). Any date fixed for the redemption of
shares of Series A Preferred Stock is hereinafter called a “Redemption Date”.
          (iii) The Redemption Price of the Series A Preferred Stock (other than
the portion thereof consisting of accrued and unpaid dividends) shall be payable
solely out of the proceeds received by the Corporation from the sale of other
capital stock of the Corporation and not from any other source. For purposes of
the preceding sentence, the term “capital stock” means any equity securities
(including Common Stock of the Corporation and any other series of Preferred
Stock of the Corporation), shares, interest, participations or other ownership
interests (however designated), depositary shares representing interests in any
of the foregoing, and any rights (other than debt securities convertible into or
exchangeable for equity securities) or options to purchase any of the foregoing.
     (e) Procedures for Redemption; Limitations on Redemption.
          (i) If fewer than all of the outstanding shares of Series A Preferred
Stock are to be redeemed at the option of the Corporation, the number of shares
to be redeemed will be determined by the Corporation and such shares may be
redeemed pro rata from the holders of record of such shares in proportion to the
number of such shares held by such holders (with adjustments to avoid redemption
of fractional shares or, if fractional shares are outstanding, with such
additional adjustments as the Corporation may elect in order to effect the
redemption of fractional shares) or by lot or any other equitable manner
determined by the Corporation.
          (ii) Notice of redemption will be given by publication in The Wall
Street Journal or, if such newspaper is not then being published, another
newspaper of general circulation in The City of New York, such publication to be
made once a week for two successive weeks commencing not less than thirty
(30) or more than sixty (60) days prior to the Redemption Date. Notice of any
redemption will also be mailed by or on behalf of the Corporation, first class
postage prepaid, not less than thirty (30) nor more than sixty (60) days prior
to the applicable Redemption Date, addressed to each holder of record of the
Series A Preferred Stock to be redeemed at the address set forth in the share
transfer records of the Corporation. In addition to any information required by
law or by the applicable rules of any exchange upon which Series A Preferred
Stock may be listed or admitted to trading, such notice



--------------------------------------------------------------------------------



 



7

shall state: (1) the Redemption Date; (2) the Redemption Price; (3) the number
of shares of Series A Preferred Stock to be redeemed; (4) the place or places
(which shall include a place in the Borough of Manhattan, The City of New York)
where certificates for such shares are to be surrendered for payment of the
Redemption Price; and (5) that dividends on the shares of Series A Preferred
Stock to be redeemed will cease to accrue on such Redemption Date. If fewer than
all of the outstanding shares of Series A Preferred Stock are to be redeemed,
the notice mailed to each holder of shares to be redeemed shall also specify the
number of Series A Preferred Stock to be redeemed from such holder. No failure
to give or defect in such notice or defect in the mailing thereof shall affect
the validity of the proceedings for the redemption of any shares of Series A
Preferred Stock except as to the holder to whom notice was defective or not
given.
          (iii) If notice has been published and mailed in accordance with
Section 4.3(e)(ii) above and provided that on or before the Redemption Date
specified in such notice all funds necessary for such redemption have been
irrevocably set aside by the Corporation, separate and apart from its other
funds, in trust for the benefit of the holders of the Series A Preferred Stock
so called for redemption, so as to be, and to continue to be, available
therefor, then, from and after the Redemption Date, dividends on the shares of
Series A Preferred Stock so called for redemption shall cease to accrue, such
shares shall no longer be deemed to be outstanding, and all rights of the
holders thereof as holders of such shares (except the right to receive the
Redemption Price) shall terminate. In the event any Redemption Date shall not be
a Business Day, then payment of the Redemption Price need not be made on such
Redemption Date but may be made on the next succeeding Business Day with the
same force and effect as if made on such Redemption Date and no interest,
additional dividends or other sum shall accrue on the amount payable for the
period from and after such Redemption Date to such next succeeding Business
Date.
          (iv) Upon surrender, in accordance with such notice, of the
certificates for any shares of Series A Preferred Stock to be so redeemed
(properly endorsed or assigned for transfer, if the Corporation shall so require
and the notice shall so state), such shares of Series A Preferred Stock shall be
redeemed by the Corporation at the Redemption Price. In case fewer than all the
shares of Series A Preferred Stock represented by any such certificate are
redeemed, a new certificate or certificates shall be issued representing the
unredeemed shares of Series A Preferred Stock without cost to the holder
thereof.
          (v) Any deposit of monies with a bank or trust company for the purpose
of redeeming Series A Preferred Stock shall be irrevocable and such monies shall
be held in trust for the benefit of the holders of Series A Preferred Stock
entitled thereto, except that (1) the Corporation shall be entitled to receive
from such bank or trust company the interest or other earnings, if any, earned
on the monies so deposited in trust; and (2) any balance of the monies so
deposited by the Corporation and unclaimed by the holders of the Series A
Preferred Stock entitled thereto at the expiration of two years from the
applicable Redemption Date shall be repaid, together with any interest or other
earnings earned thereon, to the Corporation and, after any such repayment, the
holders of the shares entitled to the funds so repaid to the Corporation shall
look only to the Corporation for payment without interest or other earnings
thereon.
          (vi) Anything in this Section 4.3 of this Amended and Restated
Certificate of Incorporation to the contrary notwithstanding, the holders of
record of shares of Series A



--------------------------------------------------------------------------------



 



8

Preferred Stock at the close of business on a Record Date will be entitled to
receive the dividend payable with respect to such shares on the corresponding
Dividend Payment Date notwithstanding the redemption of such shares after such
Record Date and on or prior to such Dividend Payment Date or the Corporation’s
default in the payment of the dividend due on such Dividend Payment Date, in
which case the amount payable upon redemption of such shares (including
fractional shares) of Series A Preferred Stock will not include such dividend
(and the full amount of the dividend payable for the applicable Dividend Period
shall instead be paid on such Dividend Payment Date to the holders of record on
such Record Date as aforesaid). Except as provided in this Section 4.3(e)(vi)
and except to the extent that accrued and unpaid dividends are payable as part
of the Redemption Price pursuant to Section 4.3(d)(ii), the Corporation will
make no payment or allowance for unpaid dividends, regardless of whether or not
in arrears, on shares of Series A Preferred Stock or Depositary Shares called
for redemption.
          (vii) Unless full cumulative dividends on all outstanding shares of
Series A Preferred Stock shall have been or contemporaneously are declared and
paid or declared and a sum sufficient for the payment thereof set apart for
payment for all past Dividend Periods (including, without limitation, any
Dividend Period terminating on the date of the redemption of shares of Series A
Preferred Stock referred to below), no shares of Series A Preferred Stock shall
be redeemed unless all outstanding shares of Series A Preferred Stock are
simultaneously redeemed. In addition, unless full cumulative dividends on all
outstanding shares of Series A Preferred Stock have been or contemporaneously
are declared and paid or declared and a sum sufficient for the payment thereof
set apart for payment for all past Dividend Periods (including, without
limitation, any Dividend Period terminating on the date of the direct or
indirect purchase or other acquisition of shares of Series A Preferred Stock by
the Corporation referred to below) the Corporation shall not purchase or
otherwise acquire, directly or indirectly, any shares of Series A Preferred
Stock (except by conversion into or exchange for capital stock of the
Corporation ranking junior to the Series A Preferred Stock as to the payment of
dividends and with respect to the distribution of assets upon liquidation,
dissolution and winding up of the Corporation).
     (f) Voting Rights. Except as required by laws and as set forth below in
this Section 4.3(f), the holders of the Series A Preferred Stock shall not have
any voting rights.
          (i) Whenever dividends on any shares of Series A Preferred Stock shall
be in arrears for six or more Dividend Periods, whether or not such Dividend
Periods are consecutive, the number of directors then constituting the Board of
Directors of the Corporation shall be automatically increased by two (if not
already increased by two by reason of the election of directors by the holders
of any other class or series of capital stock of the Corporation upon which like
voting rights have been conferred and are exercisable and with which the
Series A Preferred Stock is entitled to vote as a class with respect to the
election of such two directors) and the holders of shares of Series A Preferred
Stock (voting separately as a class with all other classes or series of capital
stock of the Corporation upon which like voting rights have been conferred and
are exercisable and which are entitled to vote as a class with the Series A
Preferred Stock in the election of such two directors) will be entitled to vote
for the election of such two directors of the Corporation at a special meeting
called by an officer of the Corporation at the request of the holders of record
of at least 10% of the outstanding shares of Series A Preferred Stock or by
holders of any other class or series of capital stock of the Corporation upon
which



--------------------------------------------------------------------------------



 



9

like voting rights have been conferred and are exercisable and which is entitled
to vote as a class with the Series A Preferred Stock in the election of such two
directors (unless such request is received less than ninety (90) days before the
date fixed for the next annual or special meeting of stockholders, in which case
the vote for such two directors shall be held at the earlier of the next such
annual or special meeting of stockholders), and at each subsequent annual
meeting of stockholders until all dividends accumulated on the Series A
Preferred Stock for all past Dividend Periods and the then current Dividend
Period shall have been fully paid or declared and a sum sufficient for the
payment thereof set aside for payment, whereupon the right of the holders of
Series A Preferred Stock to elect such two directors shall cease and (unless
there are one or more other classes or series of capital stock of the
Corporation upon which like voting rights have been conferred and are
exercisable) the term of office of such directors previously so elected shall
terminate and the authorized number of directors of the Corporation shall
thereupon return to the number of authorized directors otherwise in effect, but
subject always to the same provisions for the reinstatement and divestment of
the right to elect such two additional directors in the case of any such future
dividend arrearage.
          In the case of any such request for a special meeting (unless such
request is received less than ninety (90) days before the date fixed for the
next annual or special meeting of stockholders), such meeting shall be held on
the earliest practicable date at the place designated by the holders of capital
stock requesting such meeting or, if none, at a place designated by the
Secretary of the Corporation, upon notice similar to that required for an annual
meeting of stockholders. If such special meeting is not called by an officer of
the Corporation within thirty (30) days after such request, then the holders of
record of at least 10% of the outstanding shares of Series A Preferred Stock may
designate in writing a holder of Series A Preferred Stock to call such meeting
at the expense of the Corporation, and such meeting may be called by the holder
so designated upon notice similar to that required for annual meetings of
stockholders and shall be held at the place designated by the holder calling
such meeting. The holders of Series A Preferred Stock shall have access to the
stock transfer records of the Corporation for the purpose of causing a meeting
of stockholders to be called pursuant to the provisions of this paragraph.
          The procedures in this Section 4.3(f) for the calling of meetings and
the election of directors shall, to the extent permitted by law, supersede
anything inconsistent contained in the by-laws of the Corporation.
          So long as any Series A Preferred Stock are outstanding, the number of
directors constituting the entire Board of Directors of the Corporation shall at
all times be such so that the exercise, by the holders of the Series A Preferred
Stock and the holders of any other classes or series of capital stock of the
Corporation upon which like voting rights have been conferred, of the right to
elect directors under the circumstances provided above will not contravene any
provision of this Amended and Restated Certificate of Incorporation or the
Corporation’s by-laws restricting the number of directors which may constitute
the entire Board of Directors of the Corporation.
          If at any time when the voting rights conferred upon the Series A
Preferred Stock pursuant to this Section 4.3(f)(i) are exercisable any vacancy
in the office of a director elected pursuant to this Section 4.3(f)(i) shall
occur, then such vacancy may be filled only by the remaining such director or by
vote of the holders of record of the outstanding Series A Preferred



--------------------------------------------------------------------------------



 



10

Stock and any other classes or series of capital stock of the Corporation upon
which like voting rights have been conferred and are exercisable and which are
entitled to vote as a class with the Series A Preferred Stock in the election of
directors pursuant to this Section 4.3(f)(i).
          (ii) So long as any shares of Series A Preferred Stock remain
outstanding, the Corporation shall not, without the affirmative vote or consent
of the holders of at least two-thirds of the shares of Series A Preferred Stock
outstanding at the time, given in person or by proxy (with the Series A
Preferred Stock voting separately as a class), (A) authorize or create, or
increase the authorized or issued amount of, any class or series of capital
stock of the Corporation ranking prior to the Series A Preferred Stock with
respect to the payment of dividends or the distribution of assets upon
liquidation, dissolution or winding up of the Corporation or reclassify any
authorized capital stock of the Corporation into such shares, or create,
authorize or issue any obligation or security convertible into, exchangeable or
exercisable for, or evidencing the right to purchase, any such shares, or
(B) amend, alter or repeal the provisions of this Amended and Restated
Certificate of Incorporation (including, without limitation, the provisions of
this Section 4.3), whether by merger or consolidation (an “Event”) or otherwise,
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series A Preferred Stock or the holders thereof; provided,
however, with respect to the occurrence of any of the Events set forth in
(B) above, so long as the Series A Preferred Stock remains outstanding or is
converted into like securities of the surviving entity, in each case with the
terms thereof materially unchanged, taking into account that upon the occurrence
of such an Event the Corporation may not be the surviving entity, the occurrence
of any such Event shall not be deemed to materially and adversely affect such
rights, preferences, privileges or voting power of the Series A Preferred Stock
or the holders thereof; and provided, further, that any amendment to this
Amended and Restated Certificate of Incorporation (including, without
limitation, the provisions of this Section 4.3) to authorize any increase in the
amount of the authorized Preferred Stock or the creation or issuance of any
other series of Preferred Stock, or any increase in the amount of authorized or
outstanding shares of Series A Preferred Stock or any other series of Preferred
Stock, in each case ranking on a parity with or junior to the Series A Preferred
Stock with respect to payment of dividends and the distribution of assets upon
liquidation, dissolution or winding up of the Corporation, shall not be deemed
to materially and adversely affect such rights, preferences, privileges or
voting powers. For purposes of this paragraph, the filing in accordance with
applicable law of a certificate of designations setting forth the designations,
preferences and relative, participating, optional or other special rights of a
class or series of capital stock of the Corporation shall be deemed an amendment
to the Certificate of Incorporation.
          The foregoing voting provisions will not apply if, at or prior to the
time when the act with respect to which such vote would otherwise be required
shall be effected, all outstanding Series A Preferred Stock shall have been
redeemed or called for redemption and sufficient funds shall have been deposited
in trust in accordance with the terms of Section 4.3(e)(v) hereof to effect such
redemption.
          (iii) On each matter submitted to a vote of the holders of Series A
Preferred Stock, including any action by written consent, in accordance with
this Section 4.3(f) or as otherwise required by law, each whole share of
Series A Preferred Stock shall be entitled to ten votes, each of which ten votes
may be directed separately by the holder thereof (or by any proxy



--------------------------------------------------------------------------------



 



11

or proxies of such holder). With respect to each whole share of Series A
Preferred Stock, the holder thereof may designate up to ten proxies, with each
such proxy having the right to vote a whole number of votes (totaling ten per
share of Series A Preferred Stock). In the event that fractional shares of
Series A Preferred Stock are issued, then each such fractional share shall be
entitled to a proportionate number of votes and, if any such fractional share is
entitled to more than one vote, such votes may be directed separately and
proxies may be designated as in the case of whole shares of Series A Preferred
Stock.
     (g) Conversion. The Series A Preferred Stock is not convertible into or
exchangeable for any other property or securities of the Corporation.
     (h) Fractional Shares. Series A Preferred Stock may be issued in fractional
shares equal to 1/10th of a whole share of Series A Preferred Stock and any
integral multiple of 1/10th of a whole share of Series A Preferred Stock.
     (i) Office or Agency in New York City. The Corporation will at all times
maintain an office or agency in the Borough of Manhattan, The City of New York,
where shares of Series A Preferred Stock may be surrendered for payment
(including upon redemption or repurchase, if any), registration of transfer or
exchange.
     (j) No Preemptive Rights. The Series A Preferred Stock shall have no
preemptive rights.
     (k) Validity. If any power, preference or relative, participating, optional
and other special right of the Series A Preferred Stock, or qualification or
restriction thereof, set forth in this Section 4.3 of this Amended and Restated
Certificate of Incorporation is invalid, unlawful or incapable of being enforced
by reason of any rule of law or public policy, then, to the extent permitted by
law, all other powers, preferences and relative, participating, optional and
other special rights of the Series A Preferred Stock and qualifications and
restrictions thereof set forth in this Section 4.3 of this Amended and Restated
Certificate of Incorporation which can be given effect without the invalid,
unlawful or unenforceable powers, preferences or relative, participating,
optional or other special rights of the Series A Preferred Stock or the
qualifications or restriction thereof shall remain in full force and effect and
shall not be deemed dependent upon any other such powers, preferences or
relative, participating, optional or other special right of the Series A
Preferred Stock or qualifications or restrictions thereof unless so expressed
herein.
          SECTION 4.4   Common Stock. Each holder of Common Stock, as such,
shall be entitled to one vote for each share of Common Stock held of record by
such holder on all matters on which stockholders generally are entitled to vote.
Except as otherwise required by law, holders of a series of Preferred Stock, as
such, shall be entitled only to such voting rights, if any, as shall expressly
be granted thereto by this Amended and Restated Certificate of Incorporation
(including any Certificate of Designation relating to such series). Subject to
applicable law and the rights, if any, of the holders of any outstanding series
of Preferred Stock or any class or series of stock having a preference over or
the right to participate with the Common Stock with respect to the payment of
dividends, dividends may be declared and paid on the Common Stock at such times
and in such amounts as the Board of Directors of the Corporation in its
discretion shall



--------------------------------------------------------------------------------



 



12

determine. Upon the dissolution, liquidation or winding up of the Corporation,
subject to the rights, if any, of the holders of any outstanding series of
Preferred Stock or any class or series of stock having a preference over or the
right to participate with the Common Stock with respect to the distribution of
assets of the Corporation upon such dissolution, liquidation or winding up of
the Corporation, the holders of the Common Stock, as such, shall be entitled to
receive the assets of the Corporation available for distribution to its
stockholders ratably in proportion to the number of shares held by them.
          SECTION 4.5   Optional Redemption. (a) In connection with the sale or
transfer for cash of more than 50% of the total Shares (excluding the Series A
Preferred Stock) then outstanding by the holders thereof to a Person or group of
Persons that is not an Affiliate of such holders (a “Sale Transaction”), the
Corporation may, at its option, redeem on a date that is not more than 30 days
prior or 30 days following the closing of such Sale Transaction (such date, the
“Optional Redemption Date”), in the manner provided in this Section 4.5, out of
funds legally available therefor, all fractional Shares held by Stockholders
(the “Fractional Shares”). The redemption price of each Fractional Share called
for redemption shall be equal to the appropriate fraction of the cash
consideration per Share to be paid in the Sale Transaction (the “Optional
Redemption Price”). Shares of Series A Preferred Stock shall not be redeemable
under this Section 4.5.
     (b) In the event that the Corporation shall elect to redeem Shares pursuant
to this Section 4.5, notice of such redemption (any such notice, an “Optional
Redemption Notice”) shall be sent not less than 5 days nor more than 90 days
prior to the Optional Redemption Date to the holders of record of the Fractional
Shares to be redeemed at their respective addresses as they shall appear in the
records of the Corporation. Each such Optional Redemption Notice shall state:
(i) that the Corporation is exercising its option to redeem the Fractional
Shares; (ii) the Optional Redemption Date; (iii) that all of the Fractional
Shares held by such holder shall be redeemed; and (iv) the place or places
where, or manner in which, certificates for such Fractional Shares (if issued)
are to be surrendered for payment of the Optional Redemption Price.
     (c) From and after the Optional Redemption Date, Fractional Shares subject
to any such optional redemption shall no longer be deemed to be outstanding and
the holder thereof shall cease to be entitled to dividends, voting rights and
other benefits with respect to such Fractional Shares, except the right to
receive prompt payment by the Corporation of the Optional Redemption Price,
subject to the following sentence in the case of certificated Shares. Upon
surrender of the certificates (if issued) for any Fractional Shares so redeemed
(properly endorsed or assigned for transfer, if the Board of Directors shall so
require and a notice by the Corporation shall so state), the Corporation shall
promptly pay the Optional Redemption Price in respect of Fractional Shares so
surrendered.
ARTICLE V
BOARD OF DIRECTORS
          SECTION 5.1   Number of Directors. The business and affairs of the
Corporation shall be managed by or under the direction of the Board of
Directors. The number of directors of the Corporation shall be three or such
greater number established from time to time as in the



--------------------------------------------------------------------------------



 



13

manner provided in the By-Laws. A director may be removed at any time by holders
of Shares representing at least a majority of the outstanding voting power
entitled to vote thereon. The election of directors need not be by a written
ballot.
ARTICLE VI
STOCKHOLDERS’ DISCLOSURES; RESTRICTIONS ON TRANSFER;
TRANSFER LEGENDS
          SECTION 6.1   Stockholders’ Disclosures. The Stockholders shall
promptly upon demand disclose to the Board of Directors in writing such
information with respect to direct and indirect ownership of Shares as the Board
of Directors deems necessary or appropriate to comply with the REIT Provisions
of the Code or to comply with the requirements of any taxing authority or
governmental agency, including, the names and addresses of the actual beneficial
owners of Shares, the dates of acquisition or disposition of Shares and the
names and addresses of the Persons from whom Shares were acquired or to whom
they were transferred. Upon the failure by a Stockholder to comply with the
provisions of this Section 6.1, as determined in good faith by the Board of
Directors, the Corporation shall have the right to redeem all such Shares held
directly or indirectly by such Stockholder for a value as determined by the
Board of Directors in good faith. Any such redemption shall be pursuant to
procedures substantially as set forth in Section 4.5.
          SECTION 6.2   Corporation’s Right to Refuse to Transfer Shares;
Limitation on Holdings; Redemption of Shares. (a) Each Stockholder shall give
not less than 30 days’ prior written notice to the Board of Directors of any
proposed Transfer of any Shares. Whenever it is deemed by the Board of Directors
to be reasonably necessary (i) to protect the status of the Corporation under
the REIT Provisions of the Code because of a resulting increase in the
concentration of ownership or other change of ownership of Shares or otherwise,
including, ownership that would result in the Corporation owning (actually or
constructively) an interest in a tenant that is described in
Section 856(d)(2)(B) of the Code if the income derived by the Corporation
(either directly or indirectly through another entity owned in whole or in part
by the Corporation) from such tenant would cause the Corporation to fail to
satisfy any of the gross income requirements of Section 856(c) of the Code or
ownership that would cause the Corporation to be considered “closely held”
within the meaning of Section 856(h) of the Code, (ii) to protect the status of
the Corporation as a “domestically-controlled REIT” (within the meaning of
Section 897(h) of the Code) or (iii) to prevent the Corporation from being
considered a “pension-held” REIT within the meaning of Section 856(h) of the
Code (unless the Board of Directors determines that the requirements of
Section 514(c)(9) of the Code are satisfied and that the consequences of being
considered a “pension-held” REIT do not require the application of this
provision) or a “personal holding company” (within the meaning of Sections 542
and 856 of the Code), the Board of Directors may require a statement or
affidavit from each Stockholder or proposed transferee of Shares setting forth
the number of Shares already owned (either actually or through constructive
ownership) by it and any related Person specified in the form prescribed by the
Board of Directors for that purpose or any other pertinent information relating
to the proposed Transfer. If, in the good faith opinion of the Board of
Directors, which shall be conclusive upon any proposed transferee of Shares, any
proposed Transfer would (x) jeopardize the status of the Corporation as a REIT
under the REIT Provisions of the Code because of a



--------------------------------------------------------------------------------



 



14

resulting increase in the concentration of ownership or other change of
ownership of Shares or otherwise, including, ownership that would result in the
Corporation owning (actually or constructively) an interest in a tenant that is
described in Section 856(d)(2)(B) of the Code if the income derived by the
Corporation (either directly or indirectly through another entity owned in whole
or in part by the Corporation) from such tenant would cause the Corporation to
fail to satisfy any of the gross income requirements of Section 856(c) of the
Code or ownership that would cause the Corporation to be considered “closely
held” within the meaning of Section 856(h) of the Code, (y) jeopardize the
status of the Corporation as a “domestically controlled REIT” (within the
meaning of Section 897(h) of the Code) or (z) cause the Corporation to be
considered a “pension-held” REIT within the meaning of Section 856(h) of the
Code (unless the Board of Directors determines that the requirements of
Section 514(c)(9) of the Code are satisfied and that the consequences of being
considered a “pension-held” REIT do not require the application of this
provision) or a “personal holding company” (within the meaning of Sections 542
and 856 of the Code), the Board of Directors shall have the right, but not the
duty, to refuse to permit such Transfer. If the Board of Directors shall so
refuse to permit any proposed Transfer of Shares or a Stockholder fails to
(i) give 30 days’ prior written notice of a proposed Transfer as required by
this Section 6.2(a), (ii) provide an affidavit or statement upon request by the
Board of Directors as required by this Section 6.2(a), or (iii) pay reasonable
expenses incurred by the Corporation in connection with such Transfer pursuant
to Section 6.2(e), any attempt to effect the proposed Transfer shall be null and
void and of no force or effect to Transfer any legal or beneficial interest in
such Shares.
     (b) The Board of Directors, by notice to the holder thereof, may cause the
Corporation to redeem, out of funds legally available therefor, any or all
Shares of any holder (whether or not such shares have been transferred with the
prior approval of the Board of Directors) if, in the good faith opinion of the
Board of Directors, such redemption is necessary (i) to protect the status of
the Corporation under the REIT Provisions of the Code because of a resulting
increase in the concentration of ownership or other change of ownership of
Shares or otherwise, including, ownership that would result in the Corporation
owning (actually or constructively) an interest in a tenant that is described in
Section 856(d)(2)(B) of the Code if the income derived by the Corporation
(either directly or indirectly through another entity owned in whole or in part
by the Corporation) from such tenant would cause the Corporation to fail to
satisfy any of the gross income requirements of Section 856(c) of the Code or
ownership that would cause the Corporation to be considered “closely held”
within the meaning of Section 856(h) of the Code, (ii) to protect the status of
the Corporation as a “domestically-controlled REIT” (within the meaning of
Section 897(h) of the Code), (iii) to prevent the Corporation from being
considered a “pension-held” REIT within the meaning of Section 856(h) of the
Code (unless the Board of Directors determines that the requirements of
Section 514(c)(9) of the Code are satisfied and that the consequences of being
considered a “pension-held” REIT do not require the application of this
provision) or a “personal holding company” (within the meaning of Sections 542
and 856 of the Code), or (iv) to prevent the assets of the Corporation from
being reasonably likely to be characterized as assets of any employee benefit
plan for purposes of the Plan Asset Regulations, ERISA, the Code or any
applicable Similar Law, whether or not such plan is subject to ERISA, the Code
or any Similar Law. From and after the date of such notice of redemption (the
“Redemption Date”), Shares called for redemption shall cease to be outstanding
and the holder thereof shall cease to be entitled to dividends, voting rights
and other benefits with respect to such Shares, except the right to payment by
the Corporation of the redemption



--------------------------------------------------------------------------------



 



15

price determined and payable as set forth in the following sentence. The
redemption price of each Share called for redemption shall be the fair market
value thereof as determined by the Board of Directors in good faith.
     (c) Notwithstanding any other provision of this Amended and Restated
Certificate of Incorporation to the contrary, any purported acquisition of
Shares of the Corporation which would (i) jeopardize the status of the
Corporation as a REIT under the REIT Provisions of the Code because of a
resulting increase in the concentration of ownership or other change of
ownership of Shares or otherwise, including, ownership that would result in the
Corporation owning (actually or constructively) an interest in a tenant that is
described in Section 856(d)(2)(B) of the Code if the income derived by the
Corporation (either directly or indirectly through another entity owned in whole
or in part by the Corporation) from such tenant would cause the Corporation to
fail to satisfy any of the gross income requirements of Section 856(c) of the
Code or ownership that would cause the Corporation to be considered “closely
held” within the meaning of Section 856(h) of the Code, (ii) jeopardize the
status of the Corporation as a “domestically controlled REIT” (within the
meaning of Section 897(h) of the Code) or (iii) cause the Corporation to be
considered a “pension-held” REIT within the meaning of Section 856(h) of the
Code (unless the Board of Directors determines that the requirements of
Section 514(c)(9) of the Code are satisfied and that the consequences of being
considered a “pension-held” REIT do not require the application of this
provision) or a “personal holding company” (within the meaning of Sections 542
and 856 of the Code) shall be null and void and of no force or effect to
Transfer any legal or beneficial interest in such Shares unless the Board of
Directors determines that such acquisition shall be given force and effect. All
contracts and other arrangements for the sale or other Transfer of Shares shall
be subject to this provision.
     (d) Notwithstanding any other provisions of this Section 6.2, no Transfer
of any Shares may be made unless in the opinion of responsible counsel (who may
be counsel for the Corporation), satisfactory in form and substance to the Board
of Directors (which opinion may be waived, in whole or in part, at the
discretion of the Board of Directors):
(i) such Transfer would not violate the registration or qualification provisions
of the Securities Act of 1933, as amended, or any state securities or “Blue Sky”
laws applicable to the Corporation or the Shares; and
(ii) such Transfer would not cause (A) all or any portion of the assets of the
Corporation (I) to constitute “plan assets” under ERISA, the Code or any
applicable Similar Law of any existing or contemplated Stockholder or (II) to be
subject to the provisions of ERISA, the Code or any applicable Similar Law or
(B) any director, officer, employee or agent of the Corporation to become a
fiduciary with respect to any existing or contemplated Stockholder pursuant to
ERISA or any applicable Similar Law or otherwise; and any such opinion of
counsel is delivered in writing to the Corporation not less than ten (10) days
prior to the date of the Transfer. The Corporation agrees to cooperate with any
Stockholder making a Transfer by providing promptly such records and other
factual information regarding Corporation as may be reasonably requested with
respect to any proposed Transfer. No Stockholder may Transfer any Shares except
as permitted by this Amended and Restated Certificate of Incorporation or the
By-laws and any purported Transfer in violation of this Amended and Restated
Certificate of Incorporation shall be null and void.



--------------------------------------------------------------------------------



 



16

     (e) Each Stockholder will pay all reasonable expenses, including attorneys’
fees, incurred by the Corporation in connection with a Transfer of Shares by
such Stockholder.
     (f) If any provision of this Section 6.2 or any application of any such
provision is determined to be invalid by any Federal or state court having
jurisdiction over the issues, the validity of the remaining provisions shall not
be affected and other applications of such provision shall be affected only to
the extent necessary to comply with the determination of such court. To the
extent this Section 6.2 may be inconsistent with any other provision of this
Amended and Restated Certificate of Incorporation, this Section 6.2 shall be
controlling.
          SECTION 6.3   Transfer Legend. Each certificate for Shares (if
issued), including each certificate issued to any transferee, shall be stamped
or otherwise imprinted with a conspicuous legend in substantially the following
form (in addition to any other legend required by applicable law), unless in the
opinion of counsel for the Corporation such legend (or any portion thereof)
shall no longer be required:
     “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY
OTHER SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD WITHOUT SUCH REGISTRATION
OR QUALIFICATION, UNLESS AN EXEMPTION THEREFROM IS AVAILABLE.”
     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS SET FORTH IN THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF LA
QUINTA PROPERTIES, INC. (“LA QUINTA PROPERTIES”), AND MAY NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF, WHETHER BY MERGER, CONSOLIDATION
OR OTHERWISE BY OPERATION OF LAW, EXCEPT IN COMPLIANCE THEREWITH.”
     “EACH PURCHASER AND SUBSEQUENT TRANSFEREE OF THE SHARES REPRESENTED BY THIS
CERTIFICATE WILL BE DEEMED TO HAVE REPRESENTED, WARRANTED AND COVENANTED THAT NO
PORTION OF THE ASSETS USED BY SUCH PURCHASER OR TRANSFEREE TO ACQUIRE AND HOLD
SUCH SHARES CONSTITUTE THE ASSETS OF ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) SUBJECT TO TITLE I OF ERISA OR ANY PLAN, ACCOUNT OR OTHER ARRANGEMENT
SUBJECT TO SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) OR “SIMILAR LAW” (DEFINED AS ANY FEDERAL, STATE, LOCAL, NON-U.S. OR
OTHER LAW OR REGULATION THAT CONTAINS ONE OR MORE PROVISIONS THAT ARE
(X) SIMILAR TO ANY OF THE FIDUCIARY RESPONSIBILITY OR PROHIBITED TRANSACTION
PROVISIONS CONTAINED IN TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND
(Y) SIMILAR TO THE PROVISIONS OF THE DEPARTMENT OF LABOR REGULATIONS CODIFIED AT
29 C.F.R. SECTION 2510.3-101 OR WOULD OTHERWISE PROVIDE THAT THE ASSETS OF LA
QUINTA PROPERTIES COULD BE DEEMED TO INCLUDE “PLAN ASSETS” UNDER SUCH LAW OR
REGULATION).”



--------------------------------------------------------------------------------



 



17

          SECTION 6.4   This Article VI of this Amended and Restated Certificate
of Incorporation shall not apply to the Series A Preferred Stock.
ARTICLE VII
EXCULPATION
     To the fullest extent permitted by the General Corporation Law of the State
of Delaware as the same exists or may hereafter be amended, a director of the
Corporation shall not be liable to the Corporation or its stockholders for
monetary damages for breach of fiduciary duty as director. Any repeal or
modification of this Article shall not result in any liability for a director
with respect to any action or omission occurring prior to such repeal or
modification.
ARTICLE VIII
AMENDMENTS
          SECTION 8.1   Amendments to the Amended and Restated Certificate of
Incorporation. Subject to the provisions set forth in Section 4.3 of this
Amended and Restated Certificate of Incorporation, the Corporation reserves the
right from time to time to make any amendments to its Amended and Restated
Certificate of Incorporation which may be now or hereafter authorized by law,
upon the approval of holders of Shares representing at least a majority of the
outstanding voting power entitled to vote thereon. All rights and powers
conferred by the Certificate of the Incorporation to Stockholders, directors and
officers are granted subject to the foregoing reservation.
          SECTION 8.2   Adoption, Amendment and Repeal of By-laws. In
furtherance and not in limitation of the powers conferred by the laws of the
State of Delaware, the Board of Directors is expressly authorized to make, alter
and repeal the By-laws of the Corporation. The By-laws of the Corporation may be
amended or repealed upon the approval of (i) at least a majority of the Board of
Directors or (ii) holders of Shares representing at least a majority of the
outstanding voting power entitled to vote thereon.



--------------------------------------------------------------------------------



 



 

APPENDIX I
Definitions
          The definitions in this Appendix I shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. All references herein to Articles and Sections shall be deemed to
be references to Articles and Sections of the Amended and Restated Certificate
of Incorporation of La Quinta Properties, Inc. unless the context shall
otherwise require. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”.
          “Affiliate” shall mean, with respect to any Person, any other Person
that, directly or indirectly, through one or more intermediaries, Controls, is
Controlled by or is under common Control with such Person.
          “Business Day” shall mean any day, other than a Saturday or Sunday,
that is not a day on which banking institutions in The City of New York are
authorized or required by law, regulation or executive order to close.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto. A Person shall not be deemed to Control any specified Person through
the ownership of securities unless it owns, directly or indirectly, a majority
of the economic or voting interests in such specified Person.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time. Any reference in the Amended and Restated
Certificate of Incorporation to a particular provision of ERISA shall be
interpreted to include a reference to any corresponding provision of any
successor statute.
          “Person” shall mean any individual, partnership, corporation, trust,
limited liability company or other entity.
          “Plan Asset Regulations” shall mean the regulations issued by the
Department of Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29
of the Code of Federal Regulations.
          “REIT” shall mean a real estate investment trust as defined in the
REIT Provisions of the Code.
          “REIT Provisions of the Code” shall mean Parts II and III of
Subchapter M of Chapter 1 of Subtitle A of the Code or any successor statute.



--------------------------------------------------------------------------------



 



2

          “Stockholders” shall mean, at any time, all holders of record of
outstanding Shares at such time.
          “Similar Law” shall mean any federal, state, local, non—U.S. or other
law or regulation that contains one or more provisions that are (x) similar to
any of the fiduciary responsibility or prohibited transaction provisions
contained in Title I of ERISA or Section 4975 of the Code and (y) similar to the
provisions of the Plan Asset Regulations or would otherwise provide that the
assets of the Corporation could be deemed to include “plan assets” under such
law or regulation.
          “Transfer” shall mean a sale, pledge, transfer or other disposition of
shares (whether by merger, consolidation or otherwise by operation of law and
whether beneficially or of record).

